DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in paragraph [0032], last line, the species “poly(3,4-ethylenedioxythiophene” and “ poly(styrene sulfonate)” are part of the same species (PEDOT-PSS) and should not be separated by a comma.
Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities:   PEDOT-PSS refers to poly(3,4-ethylenedioxythiophene) polystyrene sulfonate and as such the “and” should not be placed between “poly(3,4-ethylenedioxythiophene” and “ poly(styrene sulfonate)” in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 16 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The limitation does not further limit claim 1 as it already contains the limitation “less than about 0.8 ohm.cm”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada et al. (U.S. App. Pub. No. 2014/0303470) in view of Saitoh (U.S. App. Pub. No. 2006/0052509) and Kim et al. (U.S. App. Pub. No. 2010/0307791).
Regarding claims 1, 13-14, 16 and 22, Tsukada et al. teaches an electrically conductive fiber comprising a conductive polymer which impregnates and/or adheres to the base fibers wherein the conductive polymer comprises PEDOT-PSS which is a form of polythiophene. (Abstract).
Tsukada et al. does not teach a conductive carbon material.
Saitoh teaches a carbon nanotube composition included within a conducting polymer including polythiophene (Abstract and par. [0017], [0021]-[0027]). Saitoh further teaches that the composition can be applied onto the surface of a fiber. (par. [0112]). Saitoh teaches that the inclusion of the carbon nanotubes into the conductive polymer composition, the conductivity 
It would have been obvious to one of ordinary skill in the art to include carbon nanotubes in the conductive polymer composition of Tsukada et al.
One of ordinary skill in the art would have found it obvious to include carbon nanotubes in the conductive polymer in order to improve the conductivity thereof.

Tsukada et al. does not teach the electrical resistivity of the conductive fiber.
Kim et al. teaches electrically conductive polymers for use as a transparent anode, a method of forming a film and an electronic device comprising the disclosed film. (Abstract). Kim et al. teaches that the conductive polymer includes PEDOT-PSS and that the volume resistivity of the conductive polymer can be changed by varying the molar ratios of PEDOT to PSS to obtain resistivity of 1 Ohms.cm. (par. [0062]). 
It would have been obvious to one of ordinary skill in the art to optimize the resistivity of the fibers in Tsukada et al.
One of ordinary skill in the art would have found it obvious to optimize the resistivity of the fibers in Tsukada et al. based on the intended use thereof by change the ratio of PEDOT to PSS as taught in Kim et al. as well as the content of carbon nanotubes as disclosed in Saitoh such that the content thereof could be 1 Ohms.cm or lower.

Regarding claim 2, Tsukada et al. teaches that the fibers may be a single filament (i.e. single core). (Fig. 1 and 3).
Regarding claims 3-5, Tsukada et al. teaches the use of either natural or synthetic fibers such as silk, nylon, aramid, polyurethane, polyester, cotton, hemp, jute and acrylic. (par. [0218]-[0220]).
Regarding claims 6-7, Saitoh teaches the use of single or multi-walled carbon nanotubes.(par. [0074]).
Regarding claims 8 and 13, Tsukada et al. teaches the use of PEDOT-PSS which meets the limitations of claim 8.
Regarding claims 9-11, Tsukada et al. teaches the use of PSS groups which would be capable of bonding to the fibers. (par. [0217] and [0046]).
Regarding claim 12, Tsukada et al. teaches that using silk fibers in particular because they contain fibroin protein (par. [0222]) which contains pendant hydroxyl groups which would be on the surface of the fibers.
Regarding claim 15, Saitoh teaches that thiophene compounds having various substituents including 1-24 carbon atom alkyl groups are usable as conductive polymer materials. (par. [0026]).
Regarding claim 17, the conductive fibers in Tsukada et al. have diameters of 0.1 microns to 1 mm. (par. [0224]).
Regarding claim 18-21, Tsukada et al. teaches that the conductive fibers may be used as an electrode material, specifically implantable biological electrodes for electrocardiograms. ([0008]-[0013] and [0026]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.